The Attorney,            General         of Texas
                                                   Dectrber   21, 1984
JIM  MAfTOX
 ttorney General


- ,preme Court Bullding         Ronorable Jim Mapel                            Opinion NO. m-257
   0. aox 12E48                 Crlmiual District Axorney
ndstln. TX. 79711-2545          Brasoria County Cowthouse                      Re: Whether a hospital   district
512l47529Ql                     Angleton, Texas   7’7Ii15                      may acquire by lease or purchase
vex    BlLvS7C1397
  ,IeCOpi~r512l4750299                                                         real property outside its bound-
                                                                               aries

‘*4 Jackson. Sulle 700          Dear Mr. Mapel:
   illas, TX. 7!!202.45C6
_ r4i742gBU
                                      You aak whether the Sweeny Hospital           District     may acquire,      by
                                lease or purchase in fee simple.          real property     located    outside   its
  124 Alberta Ave.. SUltO 160   boundaries when swb property       is deemed necessary         for the efficient
.; Paso. TX. 7900527s3          operation  of the hospital      district.       We conclude that the Sweeny
9151533.S4S4                    Hospital  District    :Lacks the authority        to purchase       real   property
                                located outside    itr boundaries    to fulfill     the district’s       purpose of
     ram. we 700                providing regular aedical    and hospital     care for its inhabitants.
Hc.~sto”. TX. 770023111
- mf2233a88                            Grants of powr         to hospital     district8       and limitations     on the
                                exercise     of that ;?ower depend upon the constitution                  and upon each
                                hospital    distrlct’li    enabling   statute.     Attorney General Opinion M-171
595 Broadway. Suite 312
 ubbock. TX. 79401.2479
                                (1967) ; see Moore YL Edna Rosultal District,              449 S.W.Zd 508 (Tax. Civ.
 381747.5239                    APP * - %iii:iSti                1969. writ     ref’d    n.r.e.).       Special  purpose
                                district8     have on3.y the authority         which is clearly          granted by the
                                legislature.       Tri-Xty     Fresh Water Supply District             No. 2 of Harris
 ‘309 N. Tenth. Suite S
                                County V. Hannn?            S.W.2d 945, 948 (Tex. 1940); Lower Nueces River
  kAllen. TX. 78501-1085
 ,W882-4547                     Water Supply District         v. Cartwright.      274 S.W.Zd 199. 207 (Tex.         Civ.
                                APP. - San Anton:;)          1954, writ     ref’d     n.r.e.);    -see   Moore  v.  Edna
                                HOEPita District,       >n.
  00 win Pius. suite 490
 ian Antonio. TX. 7S2952797
                                     The Fifty-eighth     Legislature authorized  creation   of the Sweeny
 51212254191
                                Hospital District     ..n accordance with article   IX
                                Texas Constitution.’     Act8 1963, 58th Leg.. ch. &.‘??l         yVP,‘C?
                                art. 4494q-13).    The enabling statute provides.   in part, as follow:

                                                Sec.   2.   The hospital    district  herein author-
                                            ized to be created,       shall   provide for the esta-
                                            blishment of a hospital       system to furnish medical
                                            and hosl~.tsl     care to person8 residing        in said
                                            hospital-district      by the purchase,     construction,
                                            acquisit Tona. repair,     or renovation    of buildings
                                            and impxcvements; and the equipping of same and
                                            the adml&tration        thereof   for hospital  purposes.
                                            Such district     shall assume full responsibility      for



                                                                  p. 1143
Honorable   Jim Mapel - Page 2        (m-257)




            providing medical      and hospital     care   for   its   needy
            inhabitants.

                .   .   .   .

                Sec.    9.   A hospital        district      organized    in
            nursuance of this Act shall             have the right       and
            power    of    eminent     domain for        the   purpose    of
            acquiring by condem%ion            any and all property of
            any kind or charact&.         resl,   personal or mixed, or
            any interest     therei,-,   including outright       ownership
            of such property        in fee simple absolute,          within
            the boundaries of tE8 said district,              necessary or
            convenient to the clxercise of the rights,               power,
            privileges     and funcc::lons conferred upon it by this
            Act, in the manner provided by General Law with
            respect to condemnal::.on . . . .           (Emphssis added).

Acts  1963, 58th Leg.,   ch. 131i at 361.   The only express reference      to
acquiring  real property limitli the district’s    power of condemnation to
property “within the boundaries of the said district.”        Nevertheless,
the purpose for the restriction     also logically   applies to non-condem-
nation acquisitions   of properl:y.

       Thus, neither     the enabl:lng statute       nor the constitutional         pro-
vision upon which it is based expressly prohibit8                acquisitions    of real
property     located   outside      the district.       However, because         special
purpose district8       have only the authority             clearly   granted    by the
legislature,     the determinative? question is whether the legislature               has
clearly    granted the Sweeny Hospital District            the authority      to acquire
real    property    outside    of ~I:II boundaries,        not merely whether the
legislature     has not prohibil:c!d        such  action.       See Attorney     General
Opinion WW-914 (1960).           In c:he Sweeny Hospital-strict’s               enabling
statute,     the legislature      gra~,ted authority      to acquire      real property
but did not clearly       indicate    l:he scope of the power.

       Because the constitution        does not require       that the boundaries of
a special    purpose political      subdivision    include all area8 in which the
subdivision    has operations,       c:he legislature     may authorize      operations
outside a district’8        boundaries.      San Jacinto River Conservation           and
Reclamation District       V. Sellf:rs,     184 S.W.2d 920. 923-24 (Tex. 1945);
State ex rel Grimes County IzFpayers              Association     v. Texas Municipal
Power Agency, 565 S.W.2d 258-(Tex.             Civ. App. - Houston [lst           Dist.]
1978. no writ);     Harris County Water Control and Improvement Dj~strict
No. 58 v. City of Houston. 357 S.W.2d 789 (Tex. Civ. App. - Houston
1962, writ ref’d n.r.e.);         Lover NUaCe8 River Water Supply District             v.
Cartwright,    supra.     However- the cases allowing           acquisitions    of real
property    outside    the houndarles      of ‘a special      district    usually   deal
with a specific       legislative     Srant of authority         to acquire    property
vithin    or without       the district.         See,   e.g.,     San Jacinto      River




                                      ?* 1144
Honorable    Jim Mapel - Page 11 (311-257)




Conservation and Reclamntio~           District  v. Sellers,         rupra;    Lower Nueces
River Water Supply District~r.           Cartwright, B.

       The court in State ex Eel Grimes County Taxpayers Association                    v.
Texas Municipal Power Agency. supra , upheld inclusion                 of a portion of
Grimes County within the TlUta8 Municipal              Power Agsncy’s      [hereinafter
TMPA1 operating         area that was not within its boundaries although the
enabling statute did not expressly            authorize    acquisitions     of property
outside     of the TMPA’s boundaries.           See V.T.C.S.      srt.    1435a. 14(2).
However, the court emphasized that rwss                   undisputed     that from the
inception of planning to establish            the TMPA, it was contemplated that
certain areas outside its boundaries were to be acquired as sources of
lignite      coal    to    carry   out the purpose of the TMPA of producing
electricity.        Further, even when a statute does authorize acquisitions
outside district         boundaries,   the acquisitions    must further the purpose
for     creation     of     the district.     Harris    County Water Control          and
Improvement       DiStriCt       No. 28 V. City      of Houston. supra;         Attorney
General      oninion      WW-914 (1960).       Therefore,     determination       of  the
 legislative      intent      for c&&n      of the Sweeny Hospital          District    is
necessary.

      The legislature       is not required       to set forth in detail      all the
provisions      governing     the e.uthority     of a political      subdivision    in
carrying     out its     legislative    purpose,     State ex rel     Grimes County
Taxpayers Association        v. T~?:tas Municipal Power Agency,       supra   at 273,
and the courts vi11 occa&nally              add words or phrase8 to a statute
when necessary to give effect         to-legislative     intent when the intent is
clearly    disclosed    by the ::t!mainder of the statute.         Sweeny Hospital
District    v. Carr, 378 S.W.ld 40, 47 (Tex. 1964).            Eowever, we conclude
that the lack of an express grant to the Sweeny Hospital District                   of
authority     to acquire property outside its boundaries,           and the express
limit    on the exercise         of its   eminent domain power to vithin           its
boundaries     indicate    that the legislature       did not intend the district
to have the implied power to acquire property located outside of its
boundaries.

        Further,     the     fundsmcztal       purpose    for      the hospital       di8triCt
 militates      against      implied      authoritation        for    the acquisition          of
 facilities     outside the boundaries            of the district.          The sole purpose
 of the Sweeny Hospital             District     is to provide medical ar.d hospital
 care to persons residing             ,111the hospital      district.        Acts 1963. 58th
 Len.. ch. 135. 52.            Conce Stably,      a medical facility         locat.ed outside
 th; district’s       boundaries ‘&ny dc~near enough to the district                  to serve
 its inhabitants       efficientl:r.~      Although purchasing an existing            facility
 outside     the district         could be less        expensive      than purchasing        one
 inside     the district         and less       expensive      than constructing         a new
 facility,     the inhabitants         of a hospital     district     will usually best be
 served through medical fa~::Llities               located within their district.               A
 hospital     district’s      difficulty      in serving     its inhabitants       within its
 boundaries      may indicate        a need for a change in district                boundaries
 rather     than a need for              acquisitions      of    facilities      outside     its



                                          p.   1145
Honorable   Jim Mapel - Page 4       UM-257)




boundarier.      The legislature     uay provide a solution to this problem by
authorizing     expansion of the boundaries           of a hospital   district  even
when it is alreadv        in creat!.oo and subiect          to bonded indebtedness.
See Stamford Hospital        District.    v. Vinsoi.    517 S.W.Zd 358 (Tex. Civ.
App. - Rastland 1974, wit           r;f’d    n.r.e.1;    see also Carter V. Aamlin
Hospital    District.    538 S.W.211 671 (Tex. Civ. App. - Eastland            1976.
writ ref’d n.r.e.      .

       Rowever, we note that ill fulfilling           its    constitutional   duty to
assume full responsibility        for providing medical and hospital         care for
its needy inhabitants.        the hospital   district      has the authority   to pay
for the medical expense of cwndlng a needy inhabitant                    to a medical
facility     outside the district    because of a temporary or emergency lack
of    sufficient      medical   or hospital     facilities.         Attorney  General
Opinion M-171 (1967); see also Attorney General Opinion h-870 (1971).
We conclude only that the S&eny Hospital                  District   may not acquire
real property located outside the district               to fulfill    its purpose of
providing      regular   medical and hospital       care for inhabitants       of the
district.




                The Sweeny Hos+tal            District     has only   the
            authority       which     :La clearly      granted    by  the
            legislature.       The lack of an express grant to the
            district     of authority      to acquire property outside
            its boundaries,        the  express  limit on the exercise
            of    its     eminent     domain power       to within    its
            boundaries.      and th,e fundamental purpose for the
            hospital       district      of   providing      medical  and
            hospital     care to its inhabitants       indicate that the
            legislature      did not intend the district          to have
            the authority       to ac,quire property located outside
            of its boundaries.




                                             J k
                                                Very truly   yo    ,


                                                     iv
                                                JIH     MATTOX
                                                Attorney General       of TLxas

TOM GREEN
First Assistant     Attorney   General

DAVID R. RICHARDS
Executive Assistant     Attorney   General

 RICK GILPIN
 Chairman. Opinion    Committee


                                      p. 1146
Ronorable   Jim &lapel - Page 5   (JM-257)




Prepared    by Jennifer Riggs
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

Rick Cllpin,   Chairman
Co1111Carl
Susan Garrison
Jim Moellinger
Jennifer Riggs
Nancy Sutton




                                  pi 1147